DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Liu et al (7,745,505).
	Liu sets forth UV crosslinkable acrylic polymers used in hot melt pressure adhesives.  Said acrylic copolymer comprises photoinitiator pendent groups.  Liu sets forth obtained an acrylic polymer having pendent photoinitiator groups by polymerizing a monomer mixture comprising (a) from 70 to 95 parts by weight of an alkyl (meth) acrylate; (b) 0 to about 30 parts by weight of  a hydroxyl functional (meth) acrylate; (c) 0 to about 20 parts by weight of an acrylic or vinyl compound having a carboxy or anhydride functional group; (d) 0 to about 30 parts by weight of acrylic of vinyl compound containing amine, amide, urethane, epoxide or isocyanate functional groups; (e) from about 0.01 to about 15 parts by weight of a photoinitiator—see column 3, line 60 to column 4, line 22.  Said photoinitiator comprises an vinyl or acrylic group—see column 5, lines 49-51.  Liu sets forth a photoinitiator acrylate comonomer compound (IX) in example 7.  Said compound (IX) is used in a solvent polymerization composition additionally comprising 2-ethylhexyl acrylate; methyl acrylate; vinyl-2-pyrrolidone to obtain an acrylic polymer having a pendent photoinitiator of formula (IX) and having a weight average molecular weight of 180,000 
	Regarding claim 11, Liu sets forth said hot-melt pressure sensitive adhesive composition comprising polyacrylate photoinitiator pendent polymers can be combined with an (meth) acrylic crosslinking compound that is di- or tri-functional—see col. 10, lines 9-17.  Liu sets forth said hot-melt adhesive comprising said polymers can be coated onto substrates and cured by exposure to radiation—see col. 10, lines 38-64.  Thus, claim 14 is anticipated. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (cited above).
Liu sets forth polyacrylate polymers having pendent photoinitiator groups that appear to anticipate the claimed macromolecular photoinitiator of claim 1.  Liu does not expressly set forth .  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires the steps of dripping a reaction solution into a post treatment solvent and separating a lower layer polymer and a contained solvent, and removing the solvent under reduced pressure.  As written, it is unclear if the “a reaction solution” is the solution found in step 1 of the method in claim 5 or a random “a reaction solution”.  It is additionally, unclear what applicant intends for the “a lower layer polymer” to be.  Is it the polymer found in claim 1 obtained by the method found in step 1 of claim 5 or a random “a lower layer polymer”?  It is unclear if the contained solvent is intended to be the added post-treatment solvent, the solvent 

Allowable Subject Matter

Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc